Citation Nr: 1645054	
Decision Date: 11/23/16    Archive Date: 12/09/16

DOCKET NO.  07-30 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low back disability.

2.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy prior to September 9, 2015 and entitlement to a rating in excess of 20 percent thereafter.  

3.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy prior to September 9, 2015 and entitlement to a rating in excess of 20 percent thereafter.  

4.  Entitlement to an increased rating for right knee disability status post meniscal tear.

5.  Entitlement to an increased rating for left knee disability status post meniscal tear.

6.  Entitlement to an increased rating for right knee disability other than status post meniscal tear.  

7.  Entitlement to an increased rating for left knee disability other than status post meniscal tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1978 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of Department of Veterans Affairs Regional Office (RO).

While on appeal, in a rating decision in December 2007, the RO granted a separate 10 percent rating for instability of the left knee, effective December 8, 2007.  

In a decision in March 2011, the Board denied claims for increase for chondromalacia of the right knee with Osgood-Schlatter's Disease and for chondromalacia of the left knee with Osgood-Schlatter's Disease.  The Board also remanded the Veteran's claim for increase for low back disability.  

The Veteran then appealed the Board's decision pertaining to the claims for increase for the knees to the United States Court of Appeals for Veterans Claims (Court).  

In February 2012, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision be vacated and remanded.  In an order in March 2012, the Court granted the joint motion. 

Concerning the remanded claim for increase for the low back, in a February 2012 rating decision, the RO increased the assigned rating to 20 percent, effective April 12, 2011.  

In March 2013, the Board remanded the claims for increase for right and left knee disability, as well as the claim for increase for the low back disability, for further development.  

In a rating decision in May 2013, the RO granted a separate 10 percent rating for radiculopathy of the right lower extremity and a separate 10 percent rating for radiculopathy of the left lower extremity, effective March 29, 2006.  In October 2013, the case was again remanded for further development.  In a September 2014 rating decision, the RO granted an increased 40 percent rating for the Veteran's low back disability effective March 29, 2006.   Then, in a July 2016 rating decision, the RO granted an increased 20 percent rating for radiculopathy of the right lower extremity and an increased 20 percent rating for radiculopathy of the left lower extremity.  The decision also granted a temporary 100 percent rating for knee surgery with convalescence effective April 5, 2016, based on the Veteran having undergone right knee arthroscopic surgery with a partial lateral meniscectomy and chondroplasty of the medial femoral condyle on that date. 

The Board notes that on September 30, 2014, the Veteran's representative submitted a waiver of review of additional pertinent evidence received by the agency of original jurisdiction subsequent to the most recent September 2014 supplemental statement of the case pertaining to the claim for increase for lumbar spine disability.  Consequently, the Board is able to proceed to decide this appeal, along with the associated appeals for increased ratings for right and left lower extremity radiculopathy.  

The issues of entitlement to increased ratings for the right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board apologizes for the delays in the full adjudication of the Veteran's case. 


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by limitation of flexion to 30 degrees or less; ankylosis and incapacitating episodes of 6 weeks or more within a single year are not shown.

2.  Prior to May 27, 2009, the Veteran was not shown to have radiculopathy of each lower extremity that was compatible with more than mild paralysis of each sciatic nerve.  

3.  From May 27, 2009, the Veteran is reasonably shown to have radiculopathy of each lower extremity that is compatible with moderate paralysis of each sciatic nerve.        


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Code 5243 (2015).

2.  Prior to May 27, 2009, the criteria for a rating in excess of 10 percent for radiculopathy of each lower extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, 4.124a, Code 8520 (2015).
 
3.  From May 27, 2009, the criteria are met for 20 percent ratings for radiculopathy of each lower extremity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, 4.124a, Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Low back disability

In a May 2016 communication, the Veteran indicated that "the issue with my lumbar spine has been resolved within my last Board remand."  The Board interprets this to mean that the Veteran is satisfied with the existing 40 percent rating assigned.  

However, just for purposes of completeness, and to avoid more delays in the full adjudication of the case, the Board also finds that this rating is appropriate as the Veteran has been shown to have lumbar flexion to 30 degrees or less.  See 38 C.F.R. § 4.71a, Code 5243, General Rating Formula for Rating Injuries of the Spine.  A rating in excess of 40 percent may not be assigned under the General Formula as ankylosis, whether favorable or unfavorable, has not been shown.  In this regard, at the most recent July 2016 VA examination, the Veteran was found to have forward flexion to 25 degrees and it was specifically noted that he did not have ankylosis.     

The Board notes that the Veteran's representative did separately argue in May 2016 that the Veteran might be entitled to a higher, 60 percent rating based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Code 5243, Formula For Rating Disability of the Spine Based on Incapacitating Episodes.  However, this argument was submitted prior to the Veteran's May 2016 communication and it appears that the representative may not have had a chance to communicate directly with the Veteran concerning his satisfaction with the current 40 percent rating subsequent to him submitting his argument.  

Notably,  the Veteran did report during a May 2014 VA examination that he experienced at least 6 weeks of incapacitating episodes due to his low back disability within the past year.  However, there is no indication that six weeks or more of these episodes involved bedrest that was prescribed by a physician.  Similarly, during the July 2016 VA examination, the examiner indicated that the Veteran had not had any such incapacitating episodes (again, episodes involving bedrest prescribed by a physician).  Thus, in the absence of a showing of these specific types of episodes lasting at least 6 weeks or more within a year, the Board does not have a basis for awarding the higher, 60 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1, defining an incapacitating episode as a period of acute signs and symptoms due to the intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has lumbar spine functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, while the Veteran's low back disability has resulted in a significant loss of function, this loss is not shown to be compatible with the higher level of impairment experienced in conjunction with ankylosis of the lumbar spine.  Thus, a higher, 50 percent rating, based on such loss is not warranted.   

Bilateral lower extremity radiculopathy

In his May 2016 statement, the Veteran also reported that recent MRI and EMG/NCS testing had shown that his service-connected bilateral radiculopathies had gotten worse.  In this regard, he noted that the reports showed moderate right foraminal stenosis at L3-4, moderate left foraminal stenosis at L5-S1; absent bilateral tibial H reflexes and absent medial plantar mixed nerve action.  Therefore, he felt that a 20 percent rating should be awarded for each lower extremity radiculopathy.   

In addition to the MRI findings,  the May 2014 VA examination showed mild intermittent pain in the left lower extremity, moderate intermittent pain in the right lower extremity and moderate paresthesias, dysesthesias and numbness in both lower extremities, involving the sciatic nerve roots.  Also, during the July 2016 VA examination, the Veteran's bilateral radiculopathies were assessed as involving moderate intermittent pain, moderate paresthesias and/or dysesthesias and moderate numbness, involving the sciatic nerve roots.  

Moreover, private medical records from 2009 show that the Veteran was assigned a fairly consistent diagnosis of radiculitis, with the Veteran reporting back pain radiating to the leg, with numbness and tingling in both legs on May 27, 2009.  Also, on May 27, 2009, a motor examination revealed generalized weakness in both lower extremities.  Thus, resolving any reasonable doubt in the Veteran's favor as to whether these latter findings were entirely the result of his low back disability, the evidence reasonably establish a basis for assigning 20 percent ratings for each lower extremity based on impairment compatible with moderate incomplete paralysis of the sciatic nerve effective May 27, 2009.  38 C.F.R. §§ 4.3, 4.71a, Code 8520.  As assignment of the twin 20 percent ratings satisfies the Veteran's appeal as it pertains to associated neurological impairment of the lower extremities (as emphasized by his May 2016 statement), no further analysis of such impairment is necessary.  However, again, for purposes of completeness, the Board notes that a higher 40 percent rating is not warranted as impairment compatible with moderately severe incomplete paralysis of the sciatic nerve has not been shown at any time during the rating period.  

In this regard, the lower extremity neurological impairment is not shown to have a significant enough motor component to warrant a 40 percent rating (i.e. Although the Veteran has been found to have lower extremity weakness at some points in time, he has not been shown to have even mild muscle atrophy or other equivalent substantial limitation of motor function resulting from his lower extremity radiculopathy).  Consequently, there is not a sufficient basis for finding that the neurological impairment is compatible with a higher, 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve.   Id., Diagnostic Code 8520, indicating that an even higher, 60 percent rating for severe incomplete paralysis requires severe muscle atrophy (thus implying that the 40 percent rating for moderate severe incomplete paralysis would require the presence of at least some level of muscle atrophy, which is not shown); and the Note preceding Diagnostic Code 8510, indicating that when the nerve involvement is wholly sensory, the rating should be for the mild or at most the moderate degree.  In short, given the lack of a showing of even mild atrophy and given that the impairment from the radiculopathy has been found to be largely sensory, with some isolated findings of motor weakness, the Veteran's lower extremity disability picture from May 27, 2009 is most compatible with assignment of a 20 percent rating for moderate incomplete paralysis of the sciatic nerve.  

Prior to May 27, 2009, the Board notes that the Veteran's bilateral radiculopathy was not shown to be more than mild in degree, compatible with mild incomplete paralysis.  In this regard, at a July 2006 VA examination, the examiner reported that the Veteran described his back pain as non-radiating and on physical examination, sensation to pinprick of the legs was normal.  Similarly, during a December 2007 VA examination, neurological examination showed that sensation was intact to light touch for all dermatomes of the lower extremities and radiculopathy was not actually diagnosed.  However, the Veteran did report some level of dysesthesias and paresthesias in the right leg in an L5 radicular pattern approximately twice weekly during this examination, a symptom compatible with assignment of the existing 10 percent rating.  Accordingly, overall, no more than mild impairment from the bilateral lower extremity radiculopathy was shown prior to May 27, 2009. 

In the May 2016 statement, the Veteran additionally indicated that he was still experiencing issues with bowel and bladder incontinence.  While issues such as these can be associated with underlying low back disability, the Veteran is already service-connected for bowel impairment (i.e. bowel obstruction, rated as 30 percent disabling) and the rating for this disability is not currently on appeal.  Also, even if the Veteran's bowel impairment is due in part to his low back disability, assignment of a separate rating in addition to that already assigned for bowel impairment is not permissible as it would result in pyramiding.  See 38 C.F.R. § 4.14. 

In this regard, it is important for the Veteran to understand that "pyramiding" is a serious issue in this case overall.  While the Veteran clearly has significant impairment stemming from his service-connected disabilities, the Board is not permitted to grant two disability evaluations for the same symptomatology.  This is what the VA means by "pyramiding."  

Additionally, in a July 2012 rating decision, the RO denied service connection for bladder disability, to include as secondary to low back disability and the Veteran did not perfect an appeal of this decision through the filing of a Form 9.  Accordingly, claims pertaining to bowel disability or bladder impairment potentially associated with the Veteran's low back disability are not currently on appeal before the Board.  If the Veteran feels that he is entitled to a higher rating for the bowel disability, he may file a claim for increase for this disability and if he feels that he should be entitled to a separate award of service connection for bladder disability, he can petition to reopen this previously denied claim.  As noted in the remand below, however, the Veteran is already currently assigned a 100 percent, total schedular rating for his service-connected disabilities.   

The Board has also considered whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.   If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

In this case, the nature and degree of the Veteran's lumbar spine and radiculopathy symptoms, including pain, limitation of motion, dysesthesias, paresthesias and some findings indicative of motor impairment are adequately contemplated by the existing ratings assigned.   

Additionally, the Board has considered whether extraschedular consideration is necessary based upon the combined effect of multiple conditions under the ruling of Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, such a combined impact is neither shown nor alleged.  Accordingly, there is no basis for referral for extraschedular consideration based on such a combined or collective impact.  Johnson, 762 F.3d 1362 (2014).

Finally, although the Veteran did not raise a claim for total disability rating based on individual unemployability due to service-connected disability (TDIU), the Board has considered whether such a claim has been raised by the record.  However, the evidence indicates that the Veteran continues to work full-time at the Post Office, albeit in a light duty position.  Consequently, the Board does not have a basis for finding that a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

III.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in a letter sent to the Veteran in May 2006.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records and pertinent post-service VA and private medical records  are associated with the claims file.  The Veteran has also been provided a number of VA back and associated bilateral lower extremity radiculopathy examinations in this case, most recently in July 2016.  These examinations have provided adequate assessments of the nature and severity of these disabilities and no further examination is necessary in relation to these claims.     

In sum, there is no indication of additional existing evidence that is necessary for a fair adjudication of the claims decided herein.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist and the Board will proceed to issue its decision.

  


ORDER

A rating in excess of 40 percent for low back disability is denied.

Effective May 27, 2009, a 20 percent rating for right lower extremity radiculopathy is granted subject to the regulations governing the payment of monetary awards.

Effective May 27, 2009, a 20 percent rating for left lower extremity radiculopathy is granted subject to the regulations governing the payment of monetary awards.


REMAND

In his May 2016 statement, the Veteran indicated that the most recent November 2015 VA knee examination he received was not adequate as the total time allotted for it was only 18 minutes and the examiner did not conduct range of motion testing with the level of detail necessary to obtain accurate measurements for VA rating purposes.  Also, the Veteran subsequently underwent the April 2016 right knee arthroscopic surgery with a partial lateral meniscectomy and chondroplasty of the medial femoral condyle.   Given the Veteran's complaint concerning the incompleteness of the prior VA examination and given that he has not received a VA examination subsequent to his recent surgery, the Board is issuing a remand with instructions to afford the Veteran a new VA examination by a different examiner than the one who performed the most recent November 2015 knee examination and to update the record with any records of VA treatment or evaluation of knee disability dated since September 2015.  

However, the Board notes that the Veteran is now assigned a 100 percent, total VA disability rating.  Consequently, he may want to consult with his representative concerning whether or not to withdraw his remaining claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment or evaluation of knee disability dated since September 2015.

2.  Arrange for a VA examination by an appropriate medical professional other than the November 2015 VA examiner to determine the current severity of the Veteran's left and right knee disabilities.  The Veteran's claims file should be made available for review in conjunction with the examination.  Any indicated tests, including appropriate repetitive range of motion testing, should be performed.   

3.  Review the examination report to ensure that it is in complete compliance with the remand instructions.  If not, take appropriate corrective action.     

4.  Readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


